
	

114 HR 153 IH: To restore the Free Speech and First Amendment rights of churches and exempt organizations by repealing the 1954 Johnson Amendment.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones (for himself and Mr. Hudson) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To restore the Free Speech and First Amendment rights of churches and exempt organizations by
			 repealing the 1954 Johnson Amendment.
	
	
		1.Repeal of the 1954 Johnson Amendment banning the Free Speech and First Amendment rights of churches
			 and exempt organizations
			(a)In generalParagraph (3) of section 501(c) of the Internal Revenue Code of 1986 (relating to list of exempt
			 organizations) is amended by striking , and which does not participate in, or intervene in (including the publishing or distributing of
			 statements), any political campaign on behalf of (or in opposition to) any
			 candidate for public office.
			(b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			(c)Campaign finance laws unaffectedThe amendments made by this section shall not invalidate or limit any provision of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.).
			
